Citation Nr: 1756012	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected lumbar strain with degenerative disc disease L5-S1.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 25, 2016.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, G.J.



ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is retained by the RO in Atlanta, Georgia. 

The Veteran and G.J. testified before the undersigned Veterans Law Judge during a Travel Board hearing in May 2016.  A transcript of that hearing is associated with the claims file.  

This case was previously before the Board in October 2016 when it was remanded for additional development.  It has returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Reference is made to a May 2017 rating decision addressing the rating assigned for scars of the back and radiculopathy of the lower left extremity.  The Veteran, through his attorney, filed a notice of disagreement (NOD) that same month.  Following some initial development by the agency of original jurisdiction (AOJ), an informal hearing was conducted between the Veteran's attorney and a VA Decision Review Officer in August 2017.  As it is clear that the AOJ has acknowledged the Veteran's NOD and is undertaking of his claim, the Board finds no reason to Remand the matter at this time.  But see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The issue of entitlement to a TDIU prior to May 25, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 25, 2016, even in consideration of his complaints of pain on motion, the Veteran's lumbar strain with degenerative disc disease has not resulted in a loss of forward flexion of 60 degrees or less, a combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.  

2. From May 25, 2016, the Veteran's lumbar strain with degenerative disc disease causes guarding resulting in abnormal gait or abnormal contour; however, even in consideration of his complaints of pain on motion, there is no evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome requiring physician-prescribed bed rest.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbar strain with degenerative disc disease prior to May 25, 2016 have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2017).

2. The criteria for a rating of 20 percent, but no higher, for lumbar strain with degenerative disc disease have been met from May 25, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded these claims in October 2016 for additional development, including to obtain updated treatment records and an updated examination.  In response to the remand directives, the additional VA treatment records were associated with the claims file and the Veteran was afforded a VA back examination in April 2017.  The Board finds that there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran is currently in receipt of a 10 percent rating for residuals of lumbar strain with degenerative disc disease under Diagnostic Code 5242.  He argues that a higher rating is warranted. 
  
Under Diagnostic Code 5242, degenerative arthritis is to be considered under either diagnostic code 5003 or the General Rating Formula for Diseases and Injuries of the Spine.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, however, a rating of 10 percent is for application to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, 10 percent.  Id.

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine  greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for a thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  38 C.F.R. § .4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

Private treatment notes from May 2009 indicate that the Veteran reported back pain for several months that gets worse with driving or sitting for longer than 15 minutes.  The physician noted that there was tenderness with palpation of the lower lumbar region.  

A physical therapy note dated in December 2009 indicates that the Veteran's posture in standing appeared normal.  He was observed to arrive to the clinic ambulating independently without an assistive device or gait deviation.  

The Veteran was afforded a VA examination in January 2010.  During this examination, the Veteran reported almost daily use of a TENS unit due to pain associated with weather changes.  He also indicated that he had injections in 2009 and is on daily medication to control his pain.  He said that he uses a back brace a couple of times monthly.  Range of motion testing showed flexion to 70 degrees on third repetition, with pain beginning at 30 degrees (first flexion to 30 degrees, second flexion to 45 degrees, third flexion to 70 degrees).  Extension was to 25 degrees with pain beginning at 25 degrees.  Bilateral lateral rotation was to 25 degrees with pain beginning at 25 degrees.  Bilateral lateral flexion was to 30 degrees with pain beginning at 30 degrees.  His combined range of motion was 205 degrees.  Although there was pain noted on motion, there was no additional loss of motion on repetitive use of the joint.  The examiner noted that while muscle spasm and guarding was observed, the Veteran's gait was normal.  The Veteran reported that he was medically retired from the VA due to his spine disability in June 2008.  He said he now works for his in-laws doing internet ordering part-time.  The examiner found that the Veteran's back disability would have significant effects on his occupation due to increased absenteeism, decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness, and pain.  

In April 2010, the Veteran was treated for low back pain.  The physician stated that the Veteran's prognosis was poor and that his condition had not improved since his last examination.  

Between April 2010 and February 2013, the Veteran had continued complaints of chronic back pain and medication management. 

In February 2013, the Veteran reported that a recent injection in his back provided relief but after driving he started having pain again.  He denied bladder or bowel incontinence.  

In November 2014, the Veteran was noted to have a normal range of motion at all joints but there was tenderness in the lumbosacral area.  The physician also noted that the Veteran was getting injections to the back on a regular basis.  

In September 2015, the Veteran was treated for complaints of ongoing back pain and he was noted to have a normal range of motion and no deformities or abnormal gait.

During the May 2016 hearing, the Veteran reported having difficulty walking, lifting, squatting, and bending due to his back pain.  He indicated that he was unable to sit for longer than 10 minutes at a time without getting up and that he has to sit in a reclining position.  He reported flare-ups of back pain 2 to 3 times per week lasting a few hours.  As an example, he noted that he turned to talk to his wife on one occasion and his back went out.  He stated that he has been pretty sedentary since August 2016 and was laid off the following December.  The Veteran reported sleeping in a recliner.    

During a May 2016 VA examination, the Veteran reported flare-ups of the thoracolumbar spine described as "severe back spasms" when he stands up between 1 and 5 minutes, for example when brushing his teeth.  Range of motion testing was flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  His combined range of motion was 200 degrees.  The examiner indicated that pain was noted on the examination but that it did not result in functional loss.  There was evidence of pain with weight-bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner indicated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  During flare-ups, pain would limit functional ability but there would not be an overall reduction in range of motion.  The Veteran reported guarding and muscle spasm, but there was no evidence of spasm or localized tenderness on examination.  Guarding was observed, resulting in abnormal gait or abnormal spinal contour.  The examiner also noted disturbance of locomotion and interference with standing due to the Veteran's back condition.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  There was no ankylosis of the spine or bowel or bladder involvement.  

The Veteran did have IVDS but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the previous 12 months.  The Veteran made regular use of a wheelchair for his lower back pain.  The examiner indicated that the Veteran's back condition impacts his employment as it renders him unable to stand more than a few minutes and if he does, he will have muscle spasms.  Additionally, he is unable to do any strenuous activities, lifting, pushing or pulling, or walk long distances.  

The Veteran submitted a June 2016 statement from J.A., a nurse practitioner who had treated the Veteran for "approximately 17 months."  She indicated that she reviewed his medical records in preparation of writing the statement.  J.A. stated that the Veteran had "advanced" degenerative disc disease of the lumbar spine, spinal stenosis, foraminal narrowing, and disc protrusion.  He underwent a L4-5 laminectomy and thereafter developed thecal sac construction.  She indicated that he has undergone physical therapy and has had several epidural injections of the spine with "limited benefit."  The Veteran consistently reported severe and chronic low back pain with a very limited tolerance of about 10 minutes for standing, walking, and sitting.  Virtually all movements cause pain, including lifting, twisting, bending, squatting, pushing, pulling, getting up, and sitting down.  She further indicated that the Veteran reported flare-ups 2 to 3 times per week, lasting from 2/3 hours to the entire day.  During flare-ups, the Veteran has to lie down and immobilize his back.  She estimated that during flare-ups, his forward flexion of the lumbar spine is, at best, 45 degrees.  She indicated that based on her treatment of the Veteran's condition, a review of the medical records, and the Veteran's history, she believes his back has been in the same condition since he retired in 2008.    

The Veteran was afforded an additional VA examination in April 2017.  The examiner noted the Veteran's diagnosis of degenerative disc disease/arthritis with associated bilateral radiculopathy.  The Veteran reported that he has low back pain daily, described as aching and sharp shooting pain.  He rated the pain as 7-8 out of 10 with medication.  He indicated that he mostly spends his day in the hospital bed or recliner which relieves his leg pain.  The Veteran reported leg radiation if he walks or stands.  He said he cannot stand long enough to make toast to eat because his legs will get tight with spasms.  Additionally, the Veteran stated that his wife cleans him after a bowel movement.  He cannot put on socks or shoes and his wife prepares his meals and helps him bathe.  His wife has to come home 1 to 3 times a day to assist him.  He is unable to go to activities with his family as he cannot walk or sit comfortably.  He also has a hard time getting in and out of his vehicle.  

On range of motion testing, his forward flexion was to 35 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  His combined range of motion was 125 degrees.  The examiner noted that the Veteran's elevated Body Mass Index impacts flexion.  The examiner also indicated that there was pain on examination but it did not result in or cause functional loss.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the lower paraspinal muscles.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no loss of function or range of motion on repetition.  

The examiner indicated that she was unable to opine and would otherwise be speculating to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner stated there was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran also endorsed less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing due to his back disability.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  The Veteran's deep tendon reflexes were normal.  There was no evidence of bowel or bladder impairment.  The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine but that he made regular use of a walker and electric scooter for locomotion.  Imaging studies revealed arthritis in the Veteran's spine.  The examiner indicated that the Veteran's back disability impacts his ability to work because while his condition permits sedentary and physical employment, he requires use of an electric scooter/rollator and must avoid prolong walking, standing, and sitting.  Additionally, he should avoid activities that require lifting, climbing, and repetitive bending.  The examiner found passive range of motion and non-weight bearing testing non-applicable.    

During an August 2017 informal hearing before a DRO, the Veteran's attorney indicated that his back becomes ankylosed during flare-ups as he is immobilized for most of the day.  

Based on the above, the Board finds the evidence does not show that a rating in excess of 10 percent is warranted for the period priot to May 25, 2016.  There was no evidence that the Veteran had loss of forward flexion of 60 degrees or less, a combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.  At worst, the Veteran's range of motion testing showed limitation of forward flexion to 70 degrees or a combined range of motion of 205 degrees on the January 2010 VA examination.  

However, for the period of May 25, 2016 (the date of the May 2016 VA examination), the Board finds that a rating of 20 percent is warranted.  This is when the evidence first shows that the Veteran exhibits guarding resulting in an abnormal gait.  

There is no evidence at anytime during the appeal period that the Veteran experienced forward flexion of 30 degrees or less or ankylosis of the spine to warrant a higher (40 percent) rating.  Despite the Veteran's attorney's recent statement that the Veteran effectively experiences ankylosis during flare-ups, the objective evidence does not demonstrate such.  Indeed, the Veteran's treating Nurse Practitioner estimated that flare-ups would reduce the Veteran's flexion but still allow him flexion to 45 degrees.  Additionally, although the Veteran was diagnosed with IVDS on the May 2016 VA examination and reported incapacitating episodes of back pain, there is no evidence that he was placed on prescribed bed rest at any point to warrant a higher rating under Diagnostic Code 5243.  

Further, the Veteran is separately service-connected for his bilateral lower extremity radiculopathy and scars of the lumbar spine, both associated with his service-connected residuals of lumbar strain with degenerative disc disease.  No additional neurological impairments have been noted throughout the appeal period to warrant an additional separate rating.  

The Board is mindful that the Veteran has consistently complained of low back pain that makes walking, standing, lifting, and bending difficult.  In conjunction with the rating criteria, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  However, the overall level of disability demonstrated by the Veteran is not commensurate with the loss of range of motion required for a rating in excess of 10 percent prior to May 25, 2016 and in excess of 20 percent thereafter, even with consideration of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Each examiner found that there was no increase in pain or decrease in range of motion on repetition.  The January 2010 VA examiner noted pain on flexion beginning at 30 degrees, but there was no indication of loss of range of motion on repetition.  Moreover, and more importantly, although pain began at 30 degrees, he was actually able to increase his flexion with repetition to 70 degrees on third repetition.  See Mitchell, 25 Vet. App. at 38.  Further, subsequent treatment records document "normal" range of motion for the Veteran's spine. Such undermines the idea of the Veteran experiencing functional loss commensurate with a 40 percent rating.  The Veteran's function actually improved with repetition of motion.  Therefore, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent prior to May 25, 2016 and in excess of 20 percent thereafter for functional impairment caused by the Veteran's service-connected low back disability.
	
With respect to radiculopathy and scars related to the Veteran's back disability, the Veteran was awarded separate compensation for those disabilities and they are not currently before the Board.  The Veteran has not reported, and the examiners have not found, additional potential neurological symptoms such as bowel or bladder incontinence.

In sum, the continuance of the initial 10 percent disability rating prior to May 25, 2016 and 20 percent thereafter is appropriate in this case.  No additional staged ratings are warranted, as there appears to be no identifiable period during this appeal during which the Veteran's back disability manifested increased symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the Veteran's claims and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER

A rating in excess of 10 percent for lumbar strain with degenerative disc disease for the period prior to May 25, 2016, is denied.

A rating of 20 percent for lumbar strain with degenerative disc disease for the period from May 25, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The issue of entitlement to a TDIU was remanded by the Board in October 2016.  In a July 2017 Rating Decision, the RO granted TDIU, effective May 25, 2016.  In an August 2017 Notice of Disagreement, the Veteran's attorney disagreed with the effective date of the TDIU award and requested a hearing before a Decision Review Officer (DRO).  An informal hearing before a DRO was held in August 2017 with respect to other claims.  At that hearing, the attorney raised the issue of entitlement to a TDIU prior to May 25, 2016.  A supplemental statement of the case (SSOC) was not issued resulting from this hearing.  It is unclear if the August 2017 informal hearing was in leiu of a DRO hearing regarding entitlement to TDIU prior to May 25, 2016.  Therefore, the Board will remand the case so that the RO can determine if an additional DRO hearing should be scheduled and to issue a SSOC with respect to this issue.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and his attorney to determine if an additional DRO hearing is requested regarding the issue of entitlement to TDIU prior to May 25, 2016.  If so, schedule the Veteran for a hearing before a DRO.  The DRO is free to undertake any additional development deemed necessary as a consequence of this hearing.

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


